

114 S3241 IS: Refugee Protection Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3241IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Leahy (for himself, Mr. Durbin, Mr. Franken, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to reaffirm the United States historic commitment to
			 protecting refugees who are fleeing persecution or torture.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Refugee Protection Act of 2016.
			(b)Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Elimination of time limits on asylum applications. Sec. 4. Protecting certain vulnerable groups of asylum seekers. Sec. 5. Scope and standard for review. Sec. 6. Efficient asylum and refugee determination process. Sec. 7. Secure alternatives. Sec. 8. Conditions of detention. Sec. 9. Timely notice of immigration charges. Sec. 10. Procedures for ensuring accuracy and verifiability of sworn statements taken pursuant to expedited removal authority. Sec. 11. Child welfare professionals. Sec. 12. Study on the effect of expedited removal provisions, practices, and procedures on asylum claims. Sec. 13. Training for border security and immigration enforcement officers. Sec. 14. Refugee opportunity promotion. Sec. 15. Protections for minors seeking asylum. Sec. 16. Fair day in court for kids. Sec. 17. Protection of stateless persons in the United States. Sec. 18. Authority to designate certain groups of refugees for consideration. Sec. 19. Multiple forms of relief. Sec. 20. Protection of refugee families. Sec. 21. Reform of refugee consultation process. Sec. 22. Admission of refugees in the absence of the annual Presidential determination. Sec. 23. Update of reception and placement grants. Sec. 24. Protection for aliens interdicted at sea. Sec. 25. Modification of physical presence requirements for aliens serving as translators. Sec. 26. Protecting victims of terrorism from being defined as terrorists. Sec. 27. Assessment of the Refugee Domestic Resettlement Program. Sec. 28. Refugee assistance. Sec. 29. Resettlement data. Sec. 30. Extension of eligibility period for Social Security benefits for certain refugees. Sec. 31. Prohibition on operation streamline for asylum seekers. Sec. 32. T and U visa reforms. Sec. 33. Transparency in refugee determinations. Sec. 34. Authorization of appropriations. Sec. 35. Determination of budgetary effects.  2.DefinitionsIn this Act:
			(1)Asylum
 seekerThe term asylum seeker— (A)means—
 (i)any applicant for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158);
 (ii)any alien who indicates—
 (I)an intention to apply for asylum under that section; or (II)a fear of persecution; and
 (iii)any alien who indicates—
 (I)an intention to apply for withholding of removal pursuant to— (aa)section 241 of the Immigration and Nationality Act (8 U.S.C. 1231); or
 (bb)the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984; or
 (II)a fear that the alien’s life or freedom would be threatened; (B)includes any individual described in subparagraph (A) whose application for asylum or withholding of removal is pending judicial review; and
 (C)does not include an individual with respect to whom a final order denying asylum and withholding of removal has been entered if such order is not pending judicial review.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)SecretaryThe term Secretary means the Secretary of Homeland Security.
			3.Elimination of
 time limits on asylum applicationsSection 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
 (1)in subparagraph (A), by inserting or the Secretary of Homeland Security after Attorney General each place such term appears;
 (2)by striking subparagraphs (B) and (D);
 (3)by redesignating subparagraph (C) as subparagraph (B);
 (4)in subparagraph (B), as redesignated, by striking subparagraph (D) and inserting subparagraphs (C) and (D); and
 (5)by inserting after subparagraph (B), as redesignated, the following:
				
					(C)Changed
 circumstancesNotwithstanding subparagraph (B), an application for asylum of an alien may be considered if the alien demonstrates, to the satisfaction of the Attorney General or the Secretary of Homeland Security, the existence of changed circumstances that materially affect the applicant’s eligibility for asylum.
					(D)Motion to
 reopen certain meritorious claimsNotwithstanding subparagraph (B) or section 240(c)(7), an alien may file a motion to reopen an asylum claim during the 2-year period beginning on the date of the enactment of the Refugee Protection Act of 2016 if the alien—
 (i)was denied asylum based solely upon a failure to meet the 1-year application filing deadline in effect on the date on which the application was filed;
 (ii)was granted withholding of removal to the alien’s country of nationality (or, if stateless, to the country of last habitual residence) under section 241(b)(3);
 (iii)has not obtained lawful permanent residence in the United States pursuant to any other provision of law;
 (iv)is not subject to the safe third country exception in section 208(a)(2)(A) or a bar to asylum under section 208(b)(2) and was not denied asylum as a matter of discretion; and
 (v)is physically present in the United States when the motion is filed..
			4.Protecting
			 certain vulnerable groups of asylum seekers
			(a)Defined
 termSection 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) is amended to read as follows:
				
 (42)(A)The term refugee means any person who—
 (i)(I)is outside any country of such person’s nationality or, in the case of a person having no nationality, is outside any country in which such person last habitually resided; and
 (II)is unable or unwilling to return to, and is unable or unwilling to avail himself or herself of the protection of, that country because of persecution, or a well-founded fear of persecution, on account of race, religion, nationality, membership in a particular social group, or political opinion; or
 (ii)in such circumstances as the President may specify, after appropriate consultation (as defined in section 207(e))—
 (I)is within the country of such person’s nationality or, in the case of a person having no nationality, within the country in which such person is habitually residing; and
 (II)is persecuted, or who has a well-founded fear of persecution, on account of race, religion, nationality, membership in a particular social group, or political opinion.
 (B)The term refugee does not include any person who ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion. A person who establishes that his or her actions were committed under duress or while the person was younger than 18 years of age shall not be considered to have ordered, incited, assisted, or otherwise participated in persecution under this subparagraph.
 (C)For purposes of determinations under this Act—
 (i)a person who has been forced to abort a pregnancy or to undergo involuntary sterilization, or who has been persecuted for failure or refusal to undergo such a procedure or for other resistance to a coercive population control program, shall be deemed to have been persecuted on account of political opinion; and
 (ii)a person who has a well-founded fear that he or she will be forced to undergo such a procedure or subject to persecution for such failure, refusal, or resistance shall be deemed to have a well-founded fear of persecution on account of political opinion.
 (D)For purposes of determinations under this Act, any group whose members share a characteristic that is either immutable or fundamental to identity, conscience, or the exercise of the person’s human rights such that the person should not be required to change it, shall be deemed a particular social group, without any additional requirement..
			(b)Conditions for
 granting asylumSection 208(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)(B)) is amended—
 (1)in clause (i), by striking at least one central reason for persecuting the applicant and inserting a factor in the applicant’s persecution or fear of persecution;
 (2)in clause (ii), by striking the last sentence and inserting the following: If the trier of fact determines that the applicant should provide evidence that corroborates otherwise credible testimony, the trier of fact shall provide notice and allow the applicant a reasonable opportunity to file such evidence. The trier of fact may not require such evidence if the applicant does not have the evidence and demonstrates that he or she cannot reasonably obtain the evidence. Evidence shall not be considered reasonably obtainable if procurement of such evidence would reasonably endanger the life or safety of any person.;
 (3)by redesignating clause (iii) as clause (iv);
 (4)by inserting after clause (ii) the following:
					
						(iii)Supporting
 evidence acceptedDirect or circumstantial evidence, including evidence that the State is unable or unwilling to protect individuals of the applicant’s race, religion, nationality, particular social group, or political opinion, or that the State’s legal or social norms tolerate persecution against individuals of the applicant’s race, religion, nationality, particular social group, or political opinion, may establish that persecution is on account of one of the grounds enumerated in subsection (a)(42)(A)(i)(II).;
				and
 (5)in clause (iv), as redesignated, by striking , without regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any other relevant factor. and inserting . If the trier of fact determines that there are inconsistencies or omissions, the alien shall be given an opportunity to explain and to provide support or evidence to clarify such inconsistencies or omissions..
				(c)Removal
 proceedingsSection 240(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)) is amended—
 (1)in subparagraph (B), by striking the last sentence and inserting the following: If the trier of fact determines that the applicant should provide evidence that corroborates otherwise credible testimony, the trier of fact shall provide notice and allow the applicant a reasonable opportunity to file such evidence. The trier of fact may not require such evidence if the applicant does not have the evidence and demonstrates that he or she cannot reasonably obtain the evidence. Evidence shall not be considered reasonably obtainable under this subparagraph if procurement of such evidence would reasonably endanger the life or safety of any person in the applicant’s home country.; and
 (2)in subparagraph (C), by striking , without regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any other relevant factor. and inserting . If the trier of fact determines that there are inconsistencies or omissions, the alien shall be given an opportunity to explain and to provide support or evidence to clarify such inconsistencies or omissions..
				5.Scope and
 standard for reviewSection 242(b) of the Immigration and Nationality Act (8 U.S.C. 1252(b)) is amended—
 (1)in paragraph (1), by adding at the end the following: The alien shall not be removed during such 30-day period, unless the alien indicates in writing that he or she wishes to be removed before the expiration of such period.; and
 (2)by striking paragraph (4) and inserting the following:
				
					(4)Scope and
 standard for reviewExcept as provided in paragraph (5)(B), the court of appeals shall sustain a final decision ordering removal unless it is contrary to law, an abuse of discretion, or not supported by substantial evidence. The court of appeals shall decide the petition only on the administrative record on which the order of removal is based..
			6.Efficient asylum
			 and refugee determination process
 (a)Asylum determination processSection 235(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)) is amended—
 (1)in clause (ii)— (A)in the heading, by striking Referral and inserting Interview and referral; and
 (B)by striking the alien shall be detained for further consideration of the application for asylum. and inserting the alien may, in the Secretary’s discretion, be detained for further consideration of the application for asylum by an asylum officer designated by the Director of United States Citizenship and Immigration Services, subject to a custody redetermination hearing before an immigration judge pursuant to procedures established in accordance with section 236(a) and its implementing regulations. The asylum officer shall conduct a nonadversarial asylum interview and, after seeking supervisorial review, may grant asylum to the alien under section 208 or refer the case to a designee of the Attorney General, for a de novo asylum determination, for relief under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, or for protection under section 241(b)(3).; and
 (2)in clause (iii)(IV)—
 (A)by amending the subclause heading to read as follows:
						
							(IV)Detention;
				and
 (B)by striking shall and inserting may, in the Secretary’s discretion,.
 (b)Refugee determination processIf an application for admission to the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is placed on hold for longer than 3 months or is subject to the expiration and repetition of more than 3 screenings and one or more members of the applicant’s family also have pending applications for admission under such section, the Secretary of Homeland Security shall notify any individual on that case who is eligible to travel separately of the option to separate such individual’s case from the family unit and shall permit such individual to travel based upon such individual’s satisfaction of all security and other requirements for refugee applications.
 (c)Clarification on asylum eligibilitySection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended— (1)in subsection (b)(2)—
 (A)by striking subparagraph (C); and (B)by redesignating subparagraph (D) as subparagraph (C); and
 (2)by adding at the end the following:  (f)Clarification on asylum eligibilityNotwithstanding any other provisions of law, an alien’s eligibility for asylum shall be governed solely by this section..
				7.Secure
			 alternatives
 (a)EstablishmentThe Secretary, in consultation with nongovernmental organizations, shall establish a continuum of alternatives to detention and case management services (referred to in this section as secure alternatives), including screening of detainees, appearance assistance services, and community-based supervision programs, in each Enforcement and Removal Operations field office operated by U.S. Immigration and Customs Enforcement to ensure appearances by aliens at immigration proceedings.
 (b)Contract authorityThe Secretary may contract with nongovernmental community-based organizations to meet the requirements under subsection (a).
 (c)Use of bond or recognizanceThe Secretary may not use secure alternatives when release on reasonable bond or recognizance is determined to be a sufficient measure to ensure an alien’s appearance at immigration proceedings and protect public safety.
			(d)Program
			 requirements
 (1)Individualized determinations and reviewIn determining whether to use secure alternatives, the Secretary— (A)shall make an individualized determination about the level of monitoring necessary to ensure an alien’s appearance at immigration proceedings and protect public safety;
 (B)shall review the level of supervision on a frequent basis and adjust as appropriate; and (C)shall limit the use of restrictive electronic monitoring devices, such as ankle bracelets to cases in which there is a demonstrated need for such enhanced monitoring.
					(2)Program
 elementsSecure alternatives under this section shall include— (A)individualized case management by an assigned case supervisor; and
 (B)referral to community-based providers of legal and social services.
 (3)CustodyThe Secretary may use secure alternatives to maintain custody over any alien detained under the Immigration and Nationality Act, except for aliens detained under section 236A of such Act (8 U.S.C. 1226a).
				(e)Parole of
 certain aliensSection 235(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)) is amended—
 (1)by redesignating clause (v) as clause (vi); and
 (2)by inserting after clause (iv) the following:
					
						(v)Release
							(I)In
 generalAny alien subject to detention under this subsection who has been determined to have a credible or reasonable fear of persecution shall be released from the custody of the Department of Homeland Security not later than 7 days after such determination unless the Secretary of Homeland Security makes an individualized determination supported by substantial evidence that the alien—
 (aa)poses a risk to public safety, which may include a risk to national security; or
 (bb)is a flight risk, which cannot be mitigated through other conditions of release, such as bond or secure alternatives, that would reasonably ensure that the alien would appear for immigration proceedings.
 (II)NoticeThe Secretary of Homeland Security shall provide every alien and the alien's legal representative with written notification of the parole decision, including a brief explanation of the reasons for any decision to deny parole. The notification should be communicated to the alien orally and in writing, in a language the alien claims to understand..
				8.Conditions of
			 detention
 (a)DefinitionsIn this section: (1)Applicable standardsThe term applicable standards means the most recent version of detention standards and detention-related policies issued by the Secretary or the Director of U.S. Immigration and Customs Enforcement.
 (2)Detention facilityThe term detention facility means a Federal, State, or local government facility, or a privately owned and operated facility, that is used, in whole or in part, to hold individuals under the authority of the Director of U.S. Immigration and Customs Enforcement, including facilities that hold such individuals under a contract or agreement with the Director.
 (b)Detention requirementsThe Secretary shall ensure that all persons detained pursuant to the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) are treated humanely and benefit from the protections set forth in this section.
			(c)Oversight requirements
 (1)Annual inspectionAll detention facilities shall be inspected by the Secretary on a regular basis, but not less than annually, for compliance with applicable detention standards issued by the Secretary and other applicable regulations.
 (2)Routine oversightIn addition to annual inspections, the Secretary shall conduct routine oversight of detention facilities, including unannounced inspections.
 (3)Availability of recordsAll detention facility contracts, memoranda of agreement, and evaluations and reviews shall be considered records for purposes of section 552(f)(2) of title 5, United States Code.
 (4)ConsultationThe Secretary shall seek input from nongovernmental organizations regarding their independent opinion of specific facilities.
				(d)Compliance mechanisms
				(1)Agreements
 (A)New agreementsCompliance with applicable standards established by the Secretary and all applicable regulations, and meaningful financial penalties for failure to comply, shall be a material term in any new contract, memorandum of agreement, or any renegotiation, modification, or renewal of an existing contract or agreement, including fee negotiations, executed with detention facilities.
 (B)Existing agreementsNot later than 180 days after the date of the enactment of this Act, the Secretary shall secure a modification incorporating these terms for any existing contracts or agreements that will not be renegotiated, renewed, or otherwise modified.
 (C)Cancellation of agreementsUnless the Secretary provides a reasonable extension to a specific detention facility that is negotiating in good faith, contracts or agreements with detention facilities that are not modified within 1 year of the date of the enactment of this Act shall be canceled.
 (D)Provision of informationIn making modifications under this paragraph, the Secretary shall require that detention facilities regularly provide the Secretary with all contracts, memoranda of agreement, evaluations, and reviews regarding the facility. The Secretary shall make such materials available to the public.
					(2)Financial penalties
 (A)Requirement to imposeSubject to subparagraph (C), the Secretary shall impose meaningful financial penalties upon facilities that fail to comply with applicable detention standards established by the Secretary and other applicable regulations.
 (B)Timing of impositionFinancial penalties shall be imposed under subparagraph (A) immediately after a facility fails to achieve an adequate or the equivalent median score in any performance evaluation.
 (C)WaiverThe requirements under subparagraph (A) may be waived if the facility corrects the noted deficiencies and receives an adequate score during the 90-day period beginning on the date on which the facility failed to achieve an adequate score in a performance evaluation.
 (D)Multiple offendersIf a facility persistently and substantially fails to comply with applicable detention standards, including scoring less than adequate or the equivalent median score in 2 consecutive inspections—
 (i)the Secretary shall terminate all contracts or agreements with such facility not later than 60 days after such failure; or
 (ii)if the facility is operated by the Secretary, the Secretary shall close such facility not later than 90 days after such failure.
						(e)Reporting requirements
 (1)ObjectivesNot later than June 30 of each year, the Secretary shall prepare and submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that describes the inspection and oversight activities of detention facilities. (2)ContentsEach report submitted under paragraph (1) shall include—
 (A)a description of each detention facility found to be in noncompliance with applicable detention standards issued by the Department or other applicable regulations;
 (B)a description of the actions taken by the Department to remedy any findings of noncompliance or other identified problems, including financial penalties, contract or agreement termination, or facility closure; and
 (C)information regarding whether the actions described in subparagraph (B) resulted in compliance with applicable detention standards and regulations.
					(f)Limitations on
			 solitary confinement, shackling, and strip searches
				(1)Extraordinary
 circumstancesSolitary confinement, shackling, and strip searches of detainees—
 (A)may not be used unless such techniques are necessitated by extraordinary circumstances in which the safety of other persons is at imminent risk; and
 (B)may not be used for the purpose of humiliating detainees within or outside the detention facility.
					(2)Protected
 classesSolitary confinement, shackling, and strip searches may not be used on pregnant women, nursing mothers, women in labor or delivery, or children who are younger than 18 years of age. Strip searches may not be conducted in the presence of children who are younger than 21 years of age.
				(3)Written
 policiesDetention facilities shall— (A)adopt written policies pertaining to the use of force and restraints; and
 (B)train all staff on the proper use of such techniques and devices.
					9.Timely notice
 of immigration chargesSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding at the end the following:
			
				(f)Notice and
 chargesNot later than 48 hours after the commencement of a detention of an individual under this section, the Secretary of Homeland Security shall—
 (1)file a Notice to Appear or other relevant charging document with the immigration court closest to the location at which the individual was apprehended; and
 (2)serve such notice or charging document on the individual..
		10.Procedures for
			 ensuring accuracy and verifiability of sworn statements taken pursuant to
			 expedited removal authority
			(a)In
 generalThe Secretary shall establish quality assurance procedures to ensure the accuracy and verifiability of signed or sworn statements taken by employees of the Department exercising expedited removal authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)).
			(b)Recording of
			 interviews
				(1)In
 generalAny sworn or signed written statement taken from an alien as part of the record of a proceeding under section 235(b)(1)(A) of the Immigration and Nationality Act shall be accompanied by a recording of the interview which served as the basis for such sworn statement.
 (2)ContentThe recording shall include—
 (A)a reading of the entire written statement to the alien in a language that the alien claims to understand; and
 (B)the verbal affirmation by the alien of the accuracy of—
 (i)the written statement; or
 (ii)a corrected version of the written statement.
 (3)FormatThe recording shall be made in video, audio, or other equally reliable format.
 (4)EvidenceRecordings of interviews under this subsection may be considered as evidence in any further proceedings involving the alien.
				(c)Exemption
			 authority
				(1)Exempted
 facilitiesSubsection (b) shall not apply to interviews that occur at detention facilities exempted by the Secretary under this subsection.
 (2)CriteriaThe Secretary, or the Secretary’s designee, may exempt any detention facility if compliance with subsection (b) at that facility would impair operations or impose undue burdens or costs.
 (3)ReportThe Secretary shall annually submit a report to Congress that identifies the facilities that have been exempted under this subsection.
				(4)No private
 cause of actionNothing in this subsection may be construed to create a private cause of action for damages or injunctive relief.
 (d)InterpretersThe Secretary shall ensure that a professional fluent interpreter is used if—
 (1)the interviewing officer is not certified by the Department to speak a language understood by the alien; and
 (2)there is no other Federal Government employee available who is able to interpret effectively, accurately, and impartially.
				11.Child welfare professionals
 (a)Defined termThe term qualified child welfare professional means a professional with expertise in developmentally appropriate, culturally competent, and trauma-centered interviewing skills.
 (b)GuidelinesThe Secretary, in consultation with the Secretary of Health and Human Services, shall develop guidelines and train all relevant staff in accordance with such guidelines, to ensure that all children in the custody of the Department are properly screened for protection needs.
 (c)Memorandum of understandingThe Secretary and the Secretary of Health and Human Services shall establish a memorandum of understanding for the placement of qualified child welfare professionals, on a full- or part-time basis, to assist with screening for protection needs in not fewer than 7 U.S. Customs and Border Protection offices or stations, with presumptive priority given to those offices or stations with the largest number of child apprehensions during the previous fiscal year.
			12.Study on the
			 effect of expedited removal provisions, practices, and procedures on
			 asylum
			 claims
			(a)Study
 (1)DefinitionsIn this subsection: (A)CommissionThe term Commission means the United States Commission on International Religious Freedom.
 (B)Credible fear of persecutionThe term credible fear of persecution has the meaning given the term in section 235(b)(1)(B)(v) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)).
					(C)Immigration
 officerThe term immigration officer means an immigration officer performing duties under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) with respect to aliens who—
 (i)are apprehended after entering the United States; and
 (ii)may be eligible to apply for asylum under section 208 or 235 of such Act.
 (2)AuthorizationThe Commission is authorized to conduct a study to determine whether immigration officers are engaging in conduct described in paragraph (3).
				(3)Conduct
 describedAn immigration officer engages in conduct described in this paragraph if the immigration officer—
 (A)improperly encourages an alien referred to in paragraph (1)(C) to withdraw or retract claims for asylum;
 (B)incorrectly fails to refer such an alien for an interview by an asylum officer to determine whether the alien has a credible fear of persecution, including failing to record an alien’s expression of fear of persecution or torture;
 (C)incorrectly removes such an alien to a country in which the alien may be persecuted;
 (D)detains such an alien improperly or under inappropriate conditions;
 (E)improperly separates a family unit after a family member has expressed a credible fear of persecution; or
 (F)improperly refers an alien for processing under an enforcement or deterrence program, such as the Consequence Delivery System.
 (b)ReportNot later than 2 years after the date on which the Commission initiates the study under subsection (a)(2), the Commission shall submit a report containing the results of the study to—
 (1)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Foreign Relations of the Senate;
 (4)the Committee on Homeland Security of the House of Representatives;
 (5)the Committee on the Judiciary of the House of Representatives; and
 (6)the Committee on Foreign Affairs of the House of Representatives.
				(c)Staff
				(1)From other
			 agencies
 (A)IdentificationThe Commission may identify employees of the Department of Homeland Security, the Department of Justice, and the Government Accountability Office that have significant expertise and knowledge of refugee and asylum issues.
 (B)DesignationAt the request of the Commission, the Secretary, the Attorney General, and the Comptroller General of the United States shall authorize staff identified under subparagraph (A) to assist the Commission in conducting the study under subsection (a).
					(2)Additional
 staffThe Commission may hire additional staff and consultants to conduct the study under subsection (a).
				(3)Access to
			 proceedings
					(A)In
 generalExcept as provided in subparagraph (B), the Secretary and the Attorney General shall provide staff designated under paragraph (1) or hired under paragraph (2) with unrestricted access to all stages of all proceedings conducted under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)).
 (B)ExceptionsThe Secretary and the Attorney General may not permit unrestricted access under subparagraph (A) if—
 (i)the alien subject to a proceeding under such section 235(b) objects to such access; or
 (ii)the Secretary or Attorney General determines that the security of a particular proceeding would be threatened by such access.
						13.Training for border security and
			 immigration enforcement officers
 The Secretary shall ensure that U.S. Customs and Border Protection officers, U.S. Border Patrol agents, U.S. Immigration and Customs Enforcement officers and agents, United States Air and Marine Division agents, and agriculture specialists stationed within 100 miles of any land or marine border of the United States or at any United States port of entry receive appropriate training, which shall be prepared in collaboration with the Assistant Attorney General for the Civil Rights Division of the Department of Justice, in—
 (1)identifying and detecting fraudulent travel documents;
 (2)civil, constitutional, human, and privacy rights of individuals;
 (3)the scope of enforcement authorities, including interrogations, stops, searches, seizures, arrests, and detentions;
 (4)use of force policies issued by the Secretary;
 (5)immigration laws, including screening, identifying, and addressing vulnerable populations, such as children, victims of crime and human trafficking, and individuals fleeing persecution or torture;
 (6)social and cultural sensitivity toward border communities;
 (7)the impact of border operations on communities; and
 (8)any particular environmental concerns in a particular area.
			14.Refugee
 opportunity promotionSection 209 of the Immigration and Nationality Act (8 U.S.C. 1159) is amended—
 (1)in subsection (a)(1)(B), by striking one year, and inserting 1 year (except as provided under subsection (d));;
 (2)in subsection (b)(2), by striking asylum, and inserting asylum (except as provided under subsection (d));; and
 (3)by adding at the end the following:
				
					(d)Exception to
 physical presence requirementAn alien who does not meet the 1-year physical presence requirement under subsection (a)(1)(B) or (b)(2), but who otherwise meets the requirements under subsection (a) or (b) for adjustment of status to that of an alien lawfully admitted for permanent residence, may be eligible for such adjustment of status if the alien—
 (1)is or was employed by— (A)the United States Government or a contractor of the United States Government overseas and performing work on behalf of the United States Government for the entire period of absence, which may not exceed 1 year; or
 (B)the United States Government or a contractor of the United States Government in the alien’s country of nationality or last habitual residence for the entire period of absence, which may not exceed 1 year, and the alien was under the protection of the United States Government or a contractor while performing work on behalf of the United States Government during the entire period of employment; and
 (2)returned immediately to the United States upon the conclusion of the employment..
			15.Protections for
			 minors seeking asylum
			(a)In
 generalSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—
 (1)in subsection (a)(2), as amended by section 3, by amending subparagraph (E) to read as follows:
					
						(E)Applicability
 to minorsSubparagraphs (A), (B), and (C) shall not apply to an applicant who is younger than 18 years of age on the earlier of—
 (i)the date on which the asylum application is filed; or
 (ii)the date on which any Notice to Appear is issued.;
				and
 (2)in subsection (b)(3), by amending subparagraph (C) to read as follows:
					
						(C)Initial
 jurisdictionAn asylum officer (as defined in section 235(b)(1)(E)) shall have initial jurisdiction over any asylum application filed by an applicant who is younger than 18 years of age on the earlier of—
 (i)the date on which the asylum application is filed; or
 (ii)the date on which any Notice to Appear is issued..
				(b)Derivative refugees and asylees
 (1)Admission of spouse, child, mother, or fatherSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is amended— (A)by amending paragraph (2) to read as follows:
						
 (2)(A)(i)A spouse or child (as defined in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1)) of any refugee, or the mother or father of an alien who is such a child and who qualifies for admission under paragraph (1), if not otherwise entitled to admission under such paragraph and not described in section 101(a)(42)(B), shall be entitled to the same admission status as such refugee if—
 (I)accompanying, or following to join, such refugee; and (II)the spouse, child, mother, or father is admissible (except as otherwise provided under paragraph (3)) as an immigrant under this chapter.
 (ii)The admission to the United States of a spouse, child, mother, or father described in subparagraph (A) shall be charged against the numerical limitation established in accordance with the appropriate subsection under which the refugee’s admission is charged.
 (B)(i)An unmarried alien who seeks to accompany, or follow to join, his or her mother or father who was granted admission as a refugee under this subsection, and who was younger than 21 years of age on the date on which such mother or father applied for refugee status under this section, shall continue to be classified as a child for purposes of this paragraph if the alien attained 21 years of age while such application was pending.
 (ii)A mother or father who seeks to accompany, or follow to join, an alien granted admission as a refugee under this subsection shall continue to be classified as a mother or father for purposes of this paragraph, if the alien attained 21 years of age while such application was pending.; and
 (B)in paragraph (4), by striking (and of the spouse or child of the alien) and inserting (and of the spouse, child, mother, or father of the alien). (2)Treatment of spouse, children, mother, and father seeking asylumSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—
 (A)in the paragraph heading, by striking and children and inserting , children, mothers, and fathers; (B)in subparagraph (A), by striking (as defined in section 101(b)(1)(A), (B), (C), (D), or (E)) of an alien and inserting (as defined in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1)) of an alien, or the mother or father of an alien who is such a child,; and
 (C)by amending subparagraph (B) to read as follows:  (B)Continued classification of certain aliens as children(i)An unmarried alien who seeks to accompany, or follow to join, a mother or father granted asylum under this subsection, and who was younger than 21 years of age on the date on which such mother or father applied for asylum under this section, shall continue to be classified as a child for purposes of this paragraph and section 209(b)(3) if the alien attained 21 years of age while such application was pending.
 (ii)A mother or father who seeks to accompany, or follow to join, an alien granted asylum under this subsection shall continue to be classified as a mother or father for purposes of this paragraph and section 209(b)(3) if the alien attained 21 years of age while such application was pending..
					(c)Reinstatement
 of removalSection 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended—
 (1)in paragraph (5), by striking If the Attorney General and inserting Except as provided in paragraph (8), if the Secretary of Homeland Security; and
 (2)by adding at the end of the following:
					
						(8)Applicability
 of reinstatement of removalParagraph (5) shall not apply to an alien who—
 (A)reentered the United States illegally after having been removed or after having departed voluntarily under an order of removal; and
 (B)was younger than 18 years of age on the date on which the alien was removed or departed voluntarily under an order of removal..
				16.Fair day in court for kids
			(a)Improving immigration court efficiency and reducing costs by increasing access to legal information
 (1)Appointment of counsel in certain cases; right To review certain documents in removal proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended— (A)in paragraph (4)—
 (i)in subparagraph (A)— (I)by striking , at no expense to the Government,; and
 (II)by striking the comma at the end and inserting a semicolon; (ii)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
 (iii)by inserting after subparagraph (A) the following:  (II)the Attorney General may appoint or provide counsel to aliens in immigration proceedings;
 (III)at the beginning of the proceedings or as expeditiously as possible, the alien shall automatically receive a complete copy of the alien’s Alien File (commonly known as an A-file) and Form I–862 (commonly known as a Notice to Appear) in the possession of the Department of Homeland Security (other than documents protected from disclosure by privilege, including national security information referred to in subparagraph (D), law enforcement sensitive information, and information prohibited from disclosure pursuant to any other provision of law) unless the alien waives the right to receive such documents by executing a knowing and voluntary written waiver in a language that he or she understands fluently;; and
 (iv)in subparagraph (D), as redesignated, by striking , and and inserting ; and; and (B)by adding at the end the following:
						
 (8)Failure to provide alien required documentsIn the absence of a waiver under paragraph (4)(C), a removal proceeding may not proceed until the alien—
 (A)has received the documents required under such paragraph; and (B)has been provided meaningful time to review and assess such documents..
					(2)Clarification regarding the authority of the attorney general to appoint counsel to aliens in
 immigration proceedingsSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended— (A)by striking In any and inserting the following:
						
 (a)In generalIn any; (B)in subsection (a), as redesignated—
 (i)by striking (at no expense to the Government); and (ii)by striking he shall and inserting the person shall; and
 (C)by adding at the end the following:  (b)Appointment of counsel (1)In generalThe Attorney General may appoint or provide counsel to aliens in any proceeding conducted under section 235(b), 236, 238, 240, or 241 or any other section of this Act.
 (2)Access to counselThe Secretary of Homeland Security shall facilitate access to counsel for aliens detained inside immigration detention and border facilities in any proceeding conducted under section 235(b), 236, 238, 240, or 241..
					(3)Appointment of counsel for children and vulnerable individuals
 (A)In generalSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as amended by paragraph (2), is further amended by adding at the end the following:
						
 (c)Children and vulnerable individualsNotwithstanding subsection (b), the Attorney General shall appoint counsel, at the expense of the Government if necessary, at the beginning of the proceedings or as expeditiously as possible, to represent in such proceedings any alien who has been determined by the Secretary of Homeland Security or the Attorney General to be—
 (1)a child; (2)a particularly vulnerable individual, such as—
 (A)a person with a disability; or (B)a victim of abuse, torture, or violence; or
 (3)an individual whose circumstances are such that the appointment of counsel is necessary to help ensure fair resolution and efficient adjudication of the proceedings.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office of Immigration Review of the Department of Justice such sums as may be necessary to carry out this section..
 (B)RulemakingThe Attorney General shall promulgate regulations to implement section 292(c) of the Immigration and Nationality Act, as added by subparagraph (A), in accordance with the requirements set forth in section 3006A of title 18, United States Code.
					(b)Access by counsel and legal orientation at detention facilities
 (1)Access to legal orientation programsThe Secretary, in consultation with the Attorney General, shall establish procedures to ensure that legal orientation programs are available for all aliens detained by the Department to inform such aliens of the basic procedures of immigration hearings, their rights relating to those hearings under Federal immigration laws, information that may deter such aliens from filing frivolous legal claims, and any other information that the Attorney General considers appropriate, such as a contact list of potential legal resources and providers. Access to legal orientation programs shall not be limited by the alien’s current immigration status, prior immigration history, or potential for immigration relief.
 (2)Pilot project for nondetained aliens in removal proceedingsThe Attorney General shall develop and administer a 2-year pilot program at not fewer than 2 immigration courts to provide nondetained aliens with pending asylum claims access to legal information. At the conclusion of the pilot program, the Attorney General shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that describes the extent to which nondetained aliens are provided with access to counsel.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office of Immigration Review of the Department of Justice such sums as may be necessary to carry out this subsection.
				(c)Case management pilot program To increase court appearance rates
 (1)Contract authorityThe Secretary shall establish a pilot program to increase the court appearance rates of aliens described in paragraphs (2) and (3) of section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), by contracting with nongovernmental, community-based organizations to provide appropriate case management services to such aliens.
 (2)Scope of servicesCase management services provided under paragraph (1) shall include assisting aliens with— (A)accessing legal counsel;
 (B)complying with court-imposed deadlines and other legal obligations; and (C)accessing social services, as appropriate.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Department such sums as may be necessary to carry out this subsection.
				(d)Report on access to counsel
 (1)ReportNot later than December 31 of each year, the Secretary, in consultation with the Attorney General, shall prepare and submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives regarding the extent to which aliens described in section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), have been provided access to counsel.
 (2)ContentsEach report submitted under paragraph (1) shall include, for the immediately preceding 1-year period, the number and percentage of aliens described in paragraphs (1), (2), and (3), respectively, of section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), who were represented by counsel, including information specifying—
 (A)the stage of the legal process at which the alien was represented; (B)whether the alien was in government custody; and
 (C)the number and percentage of aliens who received legal orientation presentations. 17.Protection of stateless persons in the United States (a)In generalChapter 1 of title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by adding at the end the following:
				
					210A.Protection of
				stateless persons in the United States
						(a)Defined
				term
							(1)In
 generalIn this section, the term stateless person means an individual who is not considered a national under the operation of the laws of any country.
							(2)Designation of
 specific stateless groupsThe Secretary of Homeland Security, in consultation with the Secretary of State, may, in the discretion of the Secretary of Homeland Security, designate specific groups of individuals who are considered stateless persons, for purposes of this section.
							(b)Mechanisms for
				regularizing the status of stateless persons
							(1)Relief for
 certain individuals determined to be stateless personsThe Secretary of Homeland Security or the Attorney General shall provide lawful conditional resident status to an alien who—
 (A)is a stateless person who is present in the United States; (B)applies for such relief;
 (C)has not lost his or her nationality as a result of voluntary action after arrival in the United States, unless the loss was the result of duress, coercion, or a reasonable expectation that he or she had acquired or would acquire another nationality or citizenship; and
 (D)is not inadmissible under paragraph (2) or (3) of section 212(a) based on criminal or national security grounds and is not described in section 241(b)(3)(B)(i).
 (2)WaiversThe Secretary of Homeland Security or the Attorney General may waive any provisions under paragraph (2) or (3) of section 212(a) (other than subparagraph (B), (D)(ii), (E), (G), (H), or (I) of paragraph (2) or subparagraph (A), (B), (C), (E), or (F) of paragraph (3)) with respect to such an alien for humanitarian purposes, to assure family unity, or if it is otherwise in the public interest.
							(3)Submission of
 passport or travel documentAny alien who seeks relief under this section shall submit to the Secretary of Homeland Security or the Attorney General—
 (A)any available passport or travel document issued at any time to the alien (whether or not the passport or document has expired or been canceled, rescinded, or revoked); or
 (B)an affidavit, sworn under penalty of perjury—
 (i)stating that the alien has never been issued a passport or travel document; or
 (ii)identifying with particularity any such passport or travel document and explaining why the alien cannot submit it.
									(4)Work
 authorizationThe Secretary of Homeland Security may authorize an alien who has applied for and is found prima facie eligible for or been granted relief under paragraph (1) to engage in employment in the United States.
 (5)Travel documentsUpon request, the Secretary of Homeland Security shall provide the conditional resident recognized under subsection (b) with a document that facilitates the alien’s ability to travel abroad and be admitted to the United States upon return, if otherwise admissible.
							(6)Treatment of
 spouse and childrenThe spouse or child of an alien who has been granted lawful conditional resident status under paragraph (1) shall, if not otherwise eligible for admission under paragraph (1), be granted lawful conditional resident status under this subsection if accompanying, or following to join, such alien if—
 (A)the spouse or child is admissible (except as otherwise provided in paragraph (2)) and is not described in section 241(b)(3)(B)(i); and
 (B)the qualifying relationship to the principal beneficiary existed on the date on which such alien was granted conditional lawful status.
								(c)Adjustment of
				status
							(1)Inspection and
 examinationAt the end of the 1-year period beginning on the date on which an alien has been granted conditional lawful status under subsection (b), the alien may apply for lawful permanent residence in the United States if—
 (A)the alien has been physically present in the United States for at least 1 year;
 (B)the alien's conditional lawful status has not been terminated by the Secretary of Homeland Security or the Attorney General, pursuant to such regulations as the Secretary or the Attorney General may prescribe; and
 (C)the alien has not otherwise acquired permanent resident status.
								(2)Requirements
 for adjustment of statusThe Secretary of Homeland Security or the Attorney General, under such regulations as the Secretary or the Attorney General may prescribe, shall adjust the status of an alien granted conditional lawful status under subsection (b) to that of an alien lawfully admitted for permanent residence if such alien—
 (A)is a stateless person; (B)properly applies for such adjustment of status;
 (C)has been physically present in the United States for at least 5 years after being granted conditional lawful status under subsection (b);
 (D)has not acquired permanent foreign residence that is substantially likely to result in the acquisition of citizenship; and
 (E)is admissible (except as otherwise provided under subsection (b)(2)) as an immigrant under this chapter at the time of examination of such alien for adjustment of status.
 (3)RecordUpon approval of an application under this subsection, the Secretary of Homeland Security or the Attorney General shall establish a record of the alien's admission for lawful permanent residence as of the date that is 1 year before the date of such approval.
 (d)Travel documentsUpon request, the Secretary of Homeland Security shall provide alien lawfully admitted for permanent residence under subsection (c) with a document that facilitates the alien’s ability to travel abroad and be admitted to the United States upon return, if otherwise admissible.
						(e)Proving the
				claim
 (1)In generalIn determining an alien's eligibility for lawful conditional resident status or lawful permanent resident status under this section, the Secretary of Homeland Security or the Attorney General shall consider any credible evidence relevant to the application, including information from the Secretary of State, especially the Bureaus of Population Refugees and Migration and the Bureau of Democracy, Human Rights and Labor.
 (2)Burden of proofIn determining an alien’s eligibility for lawful conditional resident status or lawful permanent resident status under this section—
 (A)the applicant shall provide a full and truthful account of his or her legal status in any nation in which the applicant was born or resided before entering the United States and submit all evidence reasonably available; and
 (B)the Secretary of Homeland Security shall obtain and submit to the immigration officer or immigration judge all available evidence regarding the applicant’s legal status in the nation of birth or prior residence.
								(f)Review
							(1)Administrative
 reviewNo appeal shall lie from the denial of an application by the Secretary, but such denial will be without prejudice to the alien’s right to renew the application in proceedings under section 240.
							(2)Motions to
				reopen
 (A)In generalNotwithstanding any limitation imposed by law on motions to reopen removal, deportation, or exclusion proceedings, any individual who is eligible for relief under this section may file a motion to reopen proceedings in order to apply for relief under this section.
 (B)DeadlinesAny motion under subparagraph (A) shall be filed not later than the later of—
 (i)2 years after the date of the enactment of the Refugee Protection Act of 2016; or
 (ii)90 days after the date of entry of a final administrative order of removal, deportation, or exclusion.
 (C)Effect of other limitationsNo time or numerical limitation may be construed to restrict the filing of a motion to reopen under this section if such limitation is based on previously unavailable or changed facts or circumstances that would undermine an applicant’s access to nationality that was previously alleged by the Secretary of Homeland Security or the applicant.
								(g)Limitations
 (1)ApplicabilityThe provisions of this section shall only apply to aliens present in the United States.
							(2)Savings
 provisionNothing in this section may be construed to authorize or require—
 (A)the admission of any alien to the United States; or
 (B)the parole of any alien into the United States.
								.
 (b)Conforming amendmentSection 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(4)) is amended by inserting to aliens granted adjustment of status under section 210A(c) or after level,.
			(c)Clerical
 amendmentThe table of contents for the Immigration and Nationality Act is amended by inserting after the item relating to section 210 the following:
				Sec. 210A. Protection of stateless persons in the United
				States..
			18.Authority to
			 designate certain groups of refugees for consideration
			(a)In
 generalSection 207(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(1)) is amended—
 (1)by inserting (A) before Subject to the numerical limitations; and
 (2)by adding at the end the following:
					
 (B)(i)The President, upon a recommendation of the Secretary of State made in consultation with the Secretary of Homeland Security, and after appropriate consultation, may designate specifically defined groups of aliens—
 (I)whose resettlement in the United States is justified by humanitarian concerns or is otherwise in the national interest; and
 (II)who— (aa)share common characteristics that identify them as targets of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion or of other serious harm; or
 (bb)having been identified as targets as described in item (aa), share a common need for resettlement due to a specific vulnerability.
 (ii)An alien who establishes membership in a group designated under clause (i) to the satisfaction of the Secretary of Homeland Security shall be considered a refugee for purposes of admission as a refugee under this section unless the Secretary determines that such alien ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.
 (iii)A designation under clause (i) is for purposes of adjudicatory efficiency and may be revoked by the President at any time after notification to Congress.
 (iv)Categories of aliens established under section 599D of Public Law 101–167 (8 U.S.C. 1157 note)—
 (I)shall be designated under clause (i) until the end of the first fiscal year commencing after the date of the enactment of the Refugee Protection Act of 2016; and
 (II)shall be eligible for designation thereafter at the discretion of the President.
 (v)An alien’s admission under this subparagraph shall count against the refugee admissions goal under subsection (a).
 (vi)A designation under clause (i) shall not influence decisions to grant, to any alien, asylum under section 208, protection under section 241(b)(3), or protection under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.
 (vii)A decision to deny admission under this section to an alien who establishes to the satisfaction of the Secretary that the alien is a member of a group designated under clause (i)—
 (I)shall be in writing; and (II)shall cite the specific applicable provisions of this Act upon which such denial was based, including—
 (aa)the facts underlying the determination; and (bb)whether there is a waiver of inadmissibility available to the applicant..
				(b)Effective
 dateThe amendments made by subsection (a) shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
			19.Multiple forms
			 of relief
			(a)In
 generalApplicants for admission as refugees may simultaneously pursue admission under any visa category for which such applicants may be eligible.
			(b)Asylum
 applicants who become eligible for diversity visasSection 204(a)(1)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)) is amended by adding at the end the following:
				
 (iv)(I)An asylum seeker in the United States who is notified that he or she is eligible for an immigrant visa pursuant to section 203(c) may file a petition with the district director that has jurisdiction over the district in which the asylum seeker resides (or, in the case of an asylum seeker who is or was in removal proceedings, the immigration court in which the removal proceeding is pending or was adjudicated) to adjust status to that of a permanent resident.
 (II)A petition under subclause (I) shall be filed not later than 30 days before the end of the fiscal year for which the petitioner received notice of eligibility for the visa and shall contain such information and be supported by such documentary evidence as the Secretary of State may require.
 (III)The district director or immigration court shall attempt to adjudicate each petition under this clause before the last day of the fiscal year for which the petitioner was selected. Notwithstanding clause (ii)(II), if the district director or immigration court is unable to complete such adjudication during such fiscal year, the adjudication and adjustment of the petitioner’s status may take place after the end of such fiscal year..
			20.Protection of
			 refugee families
			(a)Children of
 refugee or asylee spouses and childrenA child of an alien who qualifies for admission as a spouse or child under section 207(c)(2)(A) or 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(2)(A) and 1158(b)(3)) shall be entitled to the same admission status as such alien if the child—
 (1)is accompanying or following to join such alien; and
 (2)is otherwise admissible under such section 207(c)(2)(A) or 208(b)(3).
				(b)Separated
 childrenA child younger than 18 years of age who has been separated from the birth or adoptive parents of such child and is living under the care of an alien who has been approved for admission to the United States as a refugee shall be admitted as a refugee if—
 (1)it is in the best interest of such child to be placed with such alien in the United States; and
 (2)such child is otherwise admissible under section 207(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(3)).
				(c)Elimination of
			 time limits on reunification of refugee and asylee families
				(1)Emergency
 situation refugeesSection 207(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(2)(A)) is amended by striking A spouse or child (as defined in section 101(b)(1) (A), (B), (C), (D), or (E)) and inserting, Regardless of when such refugee was admitted to the United States, a spouse, child (other than a child described in section 101(b)(1)(F)), mother, or father of an alien who is a child (other than a child described in section 101(b)(1)(F)).
 (2)AsylumSection 208(b)(3)(A) of such Act (8 U.S.C. 1158(b)(3)(A)) is amended to read as follows:
					
						(A)In
 generalA spouse, child (other than a child described in section 101(b)(1)(F)), mother, or father of an alien who is a child (other than a child described in section 101(b)(1)(F)) of an alien who was granted asylum under this subsection at any time may, if not otherwise eligible for asylum under this section, be granted the same status as the alien if accompanying or following to join such alien..
				(d)Timely
			 adjudication of refugee and asylee family reunification
 petitionsTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended—
 (1)in section 207(c)(2), as amended by subsection (c)(1), by adding at the end the following:
					
 (C)(i)A person who is lawfully present in the United States may file an affidavit of relationship for such person’s spouse or child (other than a child described in section 101(b)(1)(F)) to enter the United States as a refugee if such spouse or child qualifies for admission under paragraph (1) and is not described in section 101(a)(42)(B).
 (ii)A spouse or child described in clause (i) may enter the United States as a refugee through the family reunification procedures described in subparagraph (A), regardless of the how the lawfully present person entered the United States.
 (iii)The admission of a spouse or child described in clause (i) shall be subject to the numerical limitations established pursuant to subsections (a) and (b).
 (D)The Secretary of Homeland Security shall ensure that the application of an alien who is following to join a refugee who qualifies for admission under paragraph (1) is adjudicated not later than 90 days after the submission of such application.;
				and
 (2)in section 208(b)(3), as amended by section 15 and subsection (c)(2), by adding at the end the following:
					
						(D)Timely
 adjudicationThe Secretary shall ensure that the application of each alien described in subparagraph (A) who applies to follow an alien granted asylum under this subsection is adjudicated not later than 90 days after the submission of such application..
				21.Reform of
 refugee consultation processSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended—
 (1)in subsection (a), by adding at the end the following:
				
 (5)All officers of the Federal Government responsible for refugee admissions or refugee resettlement shall treat the determinations made under this subsection and subsection (b) as the refugee admissions goal for the fiscal year.;
 (2)in subsection (d), by adding at the end the following:
				
 (4)Not later than 15 days after the last day of each calendar quarter, the President shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that contains—
 (A)the number of refugees who were admitted during the previous quarter;
 (B)the percentage of those arrivals against the refugee admissions goal for such quarter;
 (C)the cumulative number of refugees who were admitted during the fiscal year as of the end of such quarter;
 (D)the number of refugees to be admitted during the remainder of the fiscal year in order to meet the refugee admissions goal for the fiscal year; and
 (E)a plan that describes the procedural or personnel changes necessary to achieve the refugee admissions goal for the fiscal year.;
				and
 (3)in subsection (e)— (A)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively;
 (B)in the matter preceding subparagraph (A), as redesignated—
 (i)by inserting (1) after (e); and
 (ii)by inserting , which shall be commenced not later than May 1 of each year and continue periodically throughout the remainder of the year, if necessary, after discussions in person;
 (C)by striking To the extent possible, and inserting the following:
					
 (2)To the extent possible;
				and
 (D)by adding at the end the following:  (3)(A)The plans referred to in paragraph (1)(C) shall include estimates of—
 (i)the number of refugees the President expects to have ready to travel to the United States at the beginning of the fiscal year;
 (ii)the number of refugees and the stipulated populations the President expects to admit to the United States in each quarter of the fiscal year; and
 (iii)the number of refugees the President expects to have ready to travel to the United States at the end of the fiscal year.
 (B)The Secretary of Homeland Security shall ensure that an adequate number of refugees are processed during the fiscal year to fulfill the refugee admissions goals under subsections (a) and (b).
 (C)In fulfilling the requirements under this subsection, the President shall— (i)establish specific objectives or measurements for the integration of refugees admitted to the United States; and
 (ii)submit an annual report to Congress on the integration of resettled refugees on the basis of such objectives or measurements..
				22.Admission of
 refugees in the absence of the annual Presidential determinationSection 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) is amended—
 (1)by striking paragraph (1); (2)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4), respectively;
 (3)in paragraph (1), as redesignated— (A)by striking after fiscal year 1982; and
 (B)by adding at the end the following: If the President does not issue a determination under this paragraph before the beginning of a fiscal year, the number of refugees that may be admitted under this section in each quarter before the issuance of such determination shall be 25 percent of the number of refugees admissible under this section during the previous fiscal year.; and
 (4)in paragraph (3), as redesignated, by striking (beginning with fiscal year 1992).
			23.Update of
 reception and placement grantsBeginning with fiscal year 2014, not later than 30 days before the beginning of each fiscal year, the Secretary of State shall notify Congress of the amount of funds that the Secretary will provide in its Reception and Placement Grants in the coming fiscal year. In setting the amount of such grants each year, the Secretary shall ensure that—
 (1)the grant amount is adjusted so that it is adequate to provide for the anticipated initial resettlement needs of refugees, including adjusting the amount for inflation and the cost of living;
 (2)an amount is provided at the beginning of the fiscal year to each national resettlement agency that is sufficient to ensure adequate local and national capacity to serve the initial resettlement needs of refugees the Secretary anticipates the agency will resettle throughout the fiscal year; and
 (3)additional amounts are provided to each national resettlement agency promptly upon the arrival of refugees that, exclusive of the amounts provided pursuant to paragraph (2), are sufficient to meet the anticipated initial resettlement needs of such refugees and support local and national operational costs in excess of the estimates described in paragraph (1).
 24.Protection for aliens interdicted at seaSection 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)) is amended—
 (1)in the paragraph heading, by striking to a country where alien’s life or freedom would be threatened and inserting or return if refugee’s life or freedom would be threatened or alien would be subjected to torture;
 (2)in subparagraph (A)—
 (A)by striking Notwithstanding and inserting the following:
					
						(i)Life or freedom
 threatenedNotwithstanding; and (B)by adding at the end the following:
					
						(ii)Asylum
 interviewNotwithstanding paragraphs (1) and (2), a United States officer may not return any alien interdicted or otherwise encountered in international waters or United States waters who has expressed a fear of return to his or her country of departure, origin, or last habitual residence—
 (I)until such alien has had the opportunity to be interviewed by an asylum officer in a confidential setting to determine whether that alien has a well-founded fear of persecution because of the alien’s race, religion, nationality, membership in a particular social group, or political opinion, or because the alien would be subject to torture in that country; or
 (II)if an asylum officer has determined that the alien has such a well-founded fear of persecution or would be subject to torture in his or her country of departure, origin, or last habitual residence.;
 (3)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
 (4)by inserting after subparagraph (A) the following:
				
					(B)Protections for
 aliens interdicted in international or United States watersThe Secretary of Homeland Security shall issue regulations establishing a uniform procedure applicable to all aliens interdicted in international or United States waters that—
 (i)provides each alien—
 (I)a meaningful opportunity to express, through a translator who is fluent in a language the alien claims to understand, a fear of return to his or her country of departure, origin, or last habitual residence; and
 (II)in a confidential setting and in a language the alien claims to understand, information concerning the alien’s interdiction, including the ability to inform United States officers about any fears relating to the alien’s return or repatriation;
 (ii)provides each alien expressing such a fear of return or repatriation a confidential interview conducted by an asylum officer, in a language the alien claims to understand, to determine whether the alien’s return to his or her country of origin or country of last habitual residence is prohibited because the alien has a well-founded fear of persecution—
 (I)because of the alien’s race, religion, nationality, membership in a particular social group, or political opinion; or
 (II)because the alien would be subject to torture in that country;
 (iii)ensures that each alien can effectively communicate with United States officers through the use of a translator fluent in a language the alien claims to understand; and
 (iv)provides each alien who, according to the determination of an asylum officer, has a well-founded fear of persecution for the reasons specified in clause (ii) or would be subject to torture, an opportunity to seek protection in—
 (I)a country other than the alien’s country of origin or country of last habitual residence in which the alien has family or other ties that will facilitate resettlement; or
 (II)if the alien has no such ties, a country that will best facilitate the alien’s resettlement, which may include the United States..
			25.Modification of
			 physical presence requirements for aliens serving as translators
			(a)In
 generalSection 1059(e)(1) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note) is amended to read as follows:
				
					(1)In
				general
						(A)Continuous
 residenceAn absence from the United States described in paragraph (2) shall not be considered to break any period for which continuous residence in the United States is required for naturalization under title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.).
						(B)Physical
 presenceIn the case of a lawful permanent resident, for an absence from the United States described in paragraph (2), the time spent outside of the United States in the capacity described in paragraph (2) shall be counted towards the accumulation of the required physical presence in the United States..
			(b)Effective
 dateThe amendment made by subsection (a) shall take effect as if included in the amendment made by section 1(c)(2) of the Act entitled An Act to increase the number of Iraqi and Afghani translators and interpreters who may be admitted to the United States as special immigrants, and for other purposes, approved June 15, 2007 (Public Law 110–36; 121 Stat. 227).
			26.Protecting
			 victims of terrorism from being defined as terrorists
			(a)Terrorist
 activitiesSection 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) is amended to read as follows:
				
					(B)Terrorist
				activities
						(i)In
 generalExcept as provided in clause (ii) and subsection (d)(3)(B)(i), an alien is inadmissible if—
 (I)the alien has engaged in a terrorist activity;
 (II)a consular officer, the Attorney General, or the Secretary of Homeland Security knows, or has reasonable ground to believe, that the alien is engaged, or is likely to engage after entry, in any terrorist activity;
 (III)the alien has, under circumstances indicating an intention to cause death or serious bodily harm, incited terrorist activity;
 (IV)the alien is a representative of—
 (aa)a terrorist organization; or
 (bb)a political, social, or other group that endorses or espouses terrorist activity;
 (V)the alien is a member of a terrorist organization;
 (VI)the alien endorses or espouses terrorist activity or persuades others to endorse or espouse terrorist activity or support a terrorist organization;
 (VII)the alien has received military-type training (as defined in section 2339D(c)(1) of title 18, United States Code) from, or on behalf of, any organization that, at the time the training was received, was a terrorist organization; or
 (VIII)the alien is an officer, official, representative, or spokesman of the Palestine Liberation Organization.
							(ii)Exceptions
							(I)Lack of
 knowledgeClause (i)(V) shall not apply to an alien who is a member of a terrorist organization described in clause (iii)(V)(cc) if the alien demonstrates by clear and convincing evidence that the alien did not know, and should not reasonably have known, that the organization was a terrorist organization.
 (II)DuressClause (i)(VII) and items (dd) through (ff) of clause (iii)(I) shall not apply to an alien who establishes that his or her actions giving rise to inadmissibility under such clause were committed under duress and the alien does not pose a threat to the security of the United States. In determining whether the alien was subject to duress, a consular officer, the Attorney General, or the Secretary of Homeland Security may consider, among relevant factors, the age of the alien at the time such actions were committed.
 (iii)DefinitionsIn this section:
							(I)Engage in
 terrorist activityThe term engage in terrorist activity means, in an individual capacity or as a member of an organization—
 (aa)to commit or to incite to commit, under circumstances indicating an intention to cause death or serious bodily injury, a terrorist activity;
 (bb)to prepare or plan a terrorist activity;
 (cc)to gather information on potential targets for terrorist activity;
 (dd)to solicit funds or other things of value for—
 (AA)a terrorist activity;
 (BB)a terrorist organization described in item (aa) or (bb) of clause (iii)(V); or
 (CC)a terrorist organization described in clause (iii)(V)(cc), unless the solicitor can demonstrate by clear and convincing evidence that he or she did not know, and should not reasonably have known, that the organization was a terrorist organization;
 (ee)to solicit any individual—
 (AA)to engage in conduct otherwise described in this subsection;
 (BB)for membership in a terrorist organization described in item (aa) or (bb) of clause (iii)(V); or
 (CC)for membership in a terrorist organization described in clause (iii)(V)(cc) unless the solicitor can demonstrate by clear and convincing evidence that he or she did not know, and should not reasonably have known, that the organization was a terrorist organization; or
 (ff)to commit an act that the actor knows, or reasonably should know, affords material support, including a safe house, transportation, communications, funds, transfer of funds or other material financial benefit, false documentation or identification, weapons (including chemical, biological, or radiological weapons), explosives, or training—
 (AA)for the commission of a terrorist activity;
 (BB)to any individual who the actor knows, or reasonably should know, has committed or plans to commit a terrorist activity;
 (CC)to a terrorist organization described in item (aa) or (bb) of clause (iii)(V) or to any member of such an organization; or
 (DD)to a terrorist organization described in clause (iii)(V)(cc), or to any member of such an organization, unless the actor can demonstrate by clear and convincing evidence that he or she did not know, and should not reasonably have known, that the organization was a terrorist organization.
									(II)Material
 supportThe term material support means support that is significant and of a kind directly relevant to terrorist activity.
 (III)RepresentativeThe term representative includes—
 (aa)an officer, official, or spokesman of an organization; and
 (bb)any person who directs, counsels, commands, or induces an organization or its members to engage in terrorist activity.
								(IV)Terrorist
 activityThe term terrorist activity means any activity which is unlawful under the laws of the place where it is committed (or which, if it had been committed in the United States, would be unlawful under the laws of the United States or any State) and which involves—
 (aa)the highjacking or sabotage of any conveyance (including an aircraft, vessel, or vehicle);
 (bb)the seizing or detaining, and threatening to kill, injure, or continue to detain, another individual in order to compel a third person (including a governmental organization) to do or abstain from doing any act as an explicit or implicit condition for the release of the individual seized or detained;
 (cc)a violent attack upon an internationally protected person (as defined in section 1116(b)(4) of title 18, United States Code) or upon the liberty of such a person;
 (dd)an assassination;
 (ee)the use, with the intent to endanger the safety of one or more individuals or to cause substantial damage to property, of any—
 (AA)biological agent, chemical agent, or nuclear weapon or device; or
 (BB)explosive, firearm, or other weapon or dangerous device (other than for mere personal monetary gain); or
 (ff)a threat, attempt, or conspiracy to carry out any of the activities described in items (aa) through (ee).
								(V)Terrorist
 organizationThe term terrorist organization means an organization—
 (aa)designated under section 219;
 (bb)otherwise designated, upon publication in the Federal Register, by the Secretary of State in consultation with or upon the request of the Attorney General or the Secretary of Homeland Security, as a terrorist organization, after finding that the organization engages in the activities described in items (aa) through (ff) of subclause (I); or
 (cc)that is a group of two or more individuals, whether organized or not, which engages in, or has a subgroup which engages in, the activities described in items (aa) through (ff) of subclause (I)..
			(b)Child
			 soldiers
 (1)InadmissibilitySection 212(a)(3)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(G)) is amended by adding at the end the following This subparagraph shall not apply to an alien who establishes that the actions giving rise to inadmissibility under this subparagraph were committed under duress or carried out while the alien was younger than 18 years of age..
 (2)DeportabilitySection 237(a)(4)(F) of such Act (8 U.S.C. 1227(a)(4)(F)) is amended—
 (A)by redesignating subparagraph (F) as subparagraph (G);
 (B)by redesignating subparagraph (E) (as added by section 5502(b)), as subparagraph (F); and
 (C)in subparagraph (G), as redesignated, by adding at the end the following This subparagraph shall not apply to an alien who establishes that the actions giving rise to deportability under this subparagraph were committed under duress or carried out while the alien was younger than 18 years of age..
					(c)Temporary
 admission of nonimmigrantsSection 212(d)(3)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(B)(i)) is amended to read as follows:
				
 (B)(i)The Secretary of State, after consultation with the Attorney General and the Secretary of Homeland Security, or the Secretary of Homeland Security, after consultation with the Secretary of State and the Attorney General, may conclude, in such Secretary's sole, unreviewable discretion, that subsection (a)(3)(B) shall not apply to an alien or that subsection (a)(3)(B)(iii)(V)(cc) shall not apply to a group. The Secretary of State may not exercise discretion under this clause with respect to an alien after removal proceedings against the alien have commenced under section 240..
			27.Assessment of
			 the Refugee Domestic Resettlement Program
			(a)In
 generalAs soon as practicable after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study regarding the effectiveness of the domestic refugee resettlement programs operated by the Office of Refugee Resettlement.
			(b)Matters To be
 studiedIn the study required under subsection (a), the Comptroller General shall determine and analyze—
 (1)how the Office of Refugee Resettlement defines self-sufficiency;
 (2)if this definition is adequate in addressing refugee needs in the United States;
 (3)the effectiveness of the Office of Refugee Resettlement programs in helping refugees to meet self-sufficiency;
 (4)an analysis of the unmet needs of the programs;
 (5)an evaluation of the Office of Refugee Resettlement’s budgetary resources and projection of the amount of additional resources needed to fully address the unmet needs of refugees with regard to self-sufficiency;
 (6)the role of community-based organizations in serving refugees in areas experiencing a high number of new refugee arrivals;
 (7)an analysis of how community-based organizations can be better utilized and supported in the Federal domestic resettlement process; and
 (8)recommendations on statutory changes to improve the Office of Refugee Resettlement and the domestic refugee program in relation to the matters analyzed under paragraphs (1) through (7).
 (c)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit a report to Congress that contains the results of the study required under subsection (a).
			28.Refugee
			 assistance
			(a)Amendments to
 social services fundingSection 412(c)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1522(c)(1)(B)) is amended to read as follows:
				
 (B)The funds available for a fiscal year for grants and contracts under subparagraph (A) shall be allocated among the States based on a combination of—
 (i)the total number or refugees (including children and adults) who arrived in the United States not more than 36 months before the beginning of such fiscal year and are actually residing in each State (taking into account secondary migration) as of the beginning of the fiscal year;
 (ii)the total number of all other eligible populations served by the Office during the period described who are residing in the State as of the beginning of the fiscal year; and
 (iii)projections on the number and nature of incoming refugees and other populations served by the Office during the subsequent fiscal year..
			(b)Report on
 secondary migrationSection 412(a)(3) of such Act (8 U.S.C. 1522(a)(3)) is amended—
 (1)by striking a periodic and inserting an annual; and
 (2)by adding at the end the following: At the end of each fiscal year, the Director shall submit a report to Congress that describes the findings of the assessment, including States experiencing departures and arrivals due to secondary migration, likely reasons for migration, the impact of secondary migration on States hosting secondary migrants, availability of social services for secondary migrants in those States, and unmet needs of those secondary migrants..
				(c)Assistance made
 available to secondary migrantsSection 412(a)(1) of such Act (8 U.S.C. 1522(a)(1)) is amended by adding at the end the following:
				
 (C)When providing assistance under this section, the Director shall ensure that such assistance is also provided to refugees who are secondary migrants and meet all other eligibility requirements for such services..
 (d)Refugees needing specialized medical care or preparationSection 412(b)(4)(B) of such Act (8 U.S.C. 1522(b)(4)(B)) is amended by inserting requiring specialized care or preparation before the refugee’s arrival in the United States, or after medical conditions. (e)Legal assistance for refugees and asyleesSection 412(c)(1)(A) of such Act (8 U.S.C. 1522(c)(1)(A)) is amended—
 (1)in clause (ii), by striking and at the end; (2)by redesignating clause (iii) as clause (iv); and
 (3)by inserting after clause (ii) the following:  (iii)to provide legal services for refugees to assist them in obtaining immigration benefits for which they are eligible; and.
				(f)Notice and
 rulemakingNot later than 90 days after the date of enactment of this Act, but in no event later than 30 days before the effective date of the amendments made by this section, the Assistant Secretary shall—
 (1)issue a proposed rule of the new formula by which grants and contracts are to be allocated pursuant to the amendments made by subsection (c); and
 (2)solicit public comment.
				(g)Effective
 dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
			29.Resettlement
 dataSection 412(a) of the Immigration and Nationality Act (8 U.S.C. 1522(a)) is amended— (1)in paragraph (2)(A), by inserting , and shall consider data collected under paragraph (11) before the period at the end; and
 (2)by adding at the end the following:  (11)(A)The Assistant Secretary of Health and Human Services for Refugee and Asylee Resettlement (referred to in this section as the Assistant Secretary) shall expand the Office of Refugee Resettlement’s data analysis, collection, and sharing activities in accordance with this paragraph.
 (B)The Assistant Secretary shall coordinate with the Centers for Disease Control, national resettlement agencies, community-based organizations, and State refugee health programs to track national and State trends on refugees arriving with Class A medical conditions and other urgent medical needs. In collecting information under this paragraph, the Assistant Secretary shall utilize initial refugee health screening data, including history of severe trauma, torture, mental health symptoms, depression, anxiety and post traumatic stress disorder, recorded during domestic and international health screenings, and Refugee Medical Assistance utilization rate data.
 (C)The Assistant Secretary shall partner with State refugee programs, community-based organizations, and national resettlement agencies to collect data relating to the housing needs of refugees, including—
 (i)the number of refugees who have become homeless; and
 (ii)the number of refugees at severe risk of becoming homeless.
 (D)The Assistant Secretary shall gather longitudinal information relating to refugee self-sufficiency and employment status for a 2-year period beginning 1 year after the refugee’s arrival.
 (E)The Assistant Secretary shall annually— (i)update the data collected under this paragraph; and
 (ii)submit a report to Congress that contains the updated data..
			30.Extension of
			 eligibility period for Social Security benefits for certain refugees
			(a)Extension of
			 eligibility period
				(1)In
 generalSection 402(a)(2)(M)(i) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(M)(i)) is amended—
 (A)in subclause (I), by striking 9-year and inserting 10-year; and
 (B)in subclause (II), by striking 2-year and inserting 3-year.
					(2)Conforming
 amendmentThe heading for section 402(a)(2)(M)(i) of such Act is amended by striking Two-year extension and inserting Extension.
				(3)Effective
 dateThe amendments made by this subsection shall take effect as of October 1, 2016.
				(b)Extension of
			 period for collection of unemployment compensation debts resulting from
 fraudParagraph (8) of section 6402(f) of the Internal Revenue Code of 1986 (relating to collection of unemployment compensation debts resulting from fraud) is amended by striking 10 years and inserting 10 years and 2 months.
 31.Prohibition on operation streamline for asylum seekersThe Secretary shall refrain from referring any asylum seeker for prosecution under section 275 or 276 of the Immigration and Nationality Act (8 U.S.C. 1325 or 1326) absent a negative determination pursuant to section 235(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)).
		32.T and U visa reforms
 (a)T visasSection 214(o) (8 U.S.C. 1184(o)) is amended by adding at the end the following:  (8)Notwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(T) on the date that is the earlier of—
 (A)the date on which the alien’s application for such status is approved; and (B)a date determined by the Secretary that is not later than 180 days after the date on which such alien filed such application.
						.
			(b)U visas
 (1)Increased accessibilitySection 214(p)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(p)(2)(A)) is amended by striking 10,000 and inserting 20,000.
 (2)Work authorization while U visa applications are pendingSection 214(p) of such Act (8 U.S.C. 1184(p)), as amended by paragraph (1), is further amended— (A)in paragraph (6), by striking the last sentence; and
 (B)by adding at the end the following:  (8)Work authorizationNotwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(U) on the date that is the earlier of—
 (A)the date on which the alien’s application for such status is approved; and (B)a date determined by the Secretary that is not later than 180 days after the date on which such alien filed such application..
 33.Transparency in refugee determinationsSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is amended by adding at the end the following:
			
 (5)The adjudicator of an application for refugee status under this section shall consider all relevant evidence and maintain a record of the evidence considered.
 (6)An applicant for refugee status may be represented, including at a refugee interview, at no expense to the Government, by an attorney or accredited representative who—
 (A)was chosen by the applicant; and (B)is authorized by the Secretary of Homeland Security to be recognized as the representative of such applicant in an adjudication under this section.
 (7)(A)A decision to deny an application for refugee status under this section— (i)shall be in writing; and
 (ii)shall cite the specific applicable provisions of this Act upon which such denial was based, including—
 (I)the facts underlying the determination; and (II)whether there is a waiver of inadmissibility available to the applicant.
 (B)The basis of any negative credibility finding shall be part of the written decision. (8)(A)An applicant who is denied refugee status under this section may file a request with the Secretary for a review of his or her application not later than 120 days after such denial.
 (B)A request filed under subparagraph (A) shall be adjudicated by refugee officers who have received training on considering requests for review of refugee applications that have been denied.
 (C)The Secretary shall publish the standard applied to a request for review under this paragraph. (D)A request for review under this paragraph may result in the decision being granted, denied, or reopened for a further interview.
 (E)A decision on a request for review under this paragraph— (i)shall be in writing; and
 (ii)shall provide, to the maximum extent feasible, information on the reason for the denial. . 34.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and the amendments made by this Act.
		35.Determination of
 budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139), shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.